Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. Applicant’s election with traverse of Group I in the reply filed on June 13, 2022 is acknowledged. The traversal is on the ground(s) that the inventions are related to each other. The arguments were found unpersuasive because of the following reasons: (i) separate classification search is prima facie evidence of burden, (ii) the issues regarding each group of invention are not the same with respect to 35 U.S.C. 112 and 35 U.S.C. 101 statutes. Hence the restriction is deemed proper.
                                              Status of the Application
2. Claims 1-3, 5-6, 8-10, 12, 16-18, 21-22, 24, 26, 30, 32-33 are considered for examination. Claims 34-37, 39, 41-42, 44, 46 are withdrawn from further consideration as being drawn to nonelected group. Claims 4, 7, 11, 13-15, 19-20, 23, 25, 27-29, 31, 38, 40, 43, 45 and 47-48 were canceled.
                                                         Priority
3. This application filed on May 01, 2020 claims priority benefit to US 62/865,829 filed on June 24, 2019 and US 62/841,408 filed on May 01, 2019.
                                                     Informalities
4.  The following informalities are noted:
           (i) claim 1 recites method steps as ‘a., b., c., d.’. Amending the claim to remove full stop is suggested.
          (ii)  claim 6 recites ‘EZ lysis’, Expanding the term ‘EZ’ at least for the first time that it appears in the claim. 
(iii) claims 18, 26 and 33 recites improper Markush group. Amending with ‘selected from a group consisting of’ is suggested. Appropriate correction is required.
Objection Specification
5.  The disclosure is objected to because of the following informalities:  
     (i)  The use of the term (para 00316, 00351), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
(ii)   The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (www or http:// in para 00574, 00849, 00948, 00959). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites the limitation "the cells" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim 1 upon which the limitations depend lacks support for said limitations and it is not clear what the limitations are referring to in claim 1.                                     
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note: Claims 3, 6 10, 18 , 22, 24, 26 recite ‘optionally’. The limitations followed by optionally are not considered as required limitations to the claim  and are considered as optional limitations. In the following rejections the limitations followed by optionally are not considered. 
A. Claims 1-3, 5-6, 8-9, 17-18, 22, 30 and 32  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habib et al. (Nature Methods, Vol. 14(10), page 955-963, 2017).
Habib et al. teach a method of claim 1, of recovering single nuclei from a tissue sample comprising:
a)  chopping and dounce homogenized the tissue sample in a nuclear extraction buffer at 40 C to produce a tissue homogenate (paragraph under subheading ‘nuclei isolation’ under online methods section);
b)  centrifuging the tissue homogenate to produce a nuclear pellet (paragraph under subheading ‘nuclei isolation’ under online methods section: indicating centrifugation);
c) resuspending the nuclear pellet in a nuclear resuspension buffer comprising bovine serum albumin, RNase inhibitor and salts to produce a resuspension (paragraph under subheading ‘nuclei isolation’ under online methods section resuspending in nuclei suspension buffer); and
d) filtering the resuspension through a strainer, wherein the single nuclei are present in a supernatant passed through the strainer (paragraph under subheading ‘nuclei isolation’ under online methods section: indicating filtering through cell strainer).
With reference to claims 2-3, Habib et al. teach that a frozen tissue sample and the tissue sample is chopped or dounce homogenized (paragraph under subheading ‘dissection of…. Cortex (PFC)’ paragraph under subheading ‘human hippocampus and PFC sample’ and paragraph under subheading ‘nuclei isolation’ under online methods section).
With reference to claim 5, Habib et al. teach that the resuspension buffer comprises 1x phosphate buffered saline, 0. 4% bovine serum albumin and 0.1% RNase inhibitor (paragraph under subheading ‘nuclei isolation’ under online methods section). 
With reference to claim 6, Habib et al. teach that the nuclear extraction buffer comprises a detergent wherein the extraction buffer is EZ lysis buffer (paragraph under subheading ‘nuclei isolation’ under online methods section).
With reference to claim 8, Habib et al. teach that counting cell nuclei on a hemocytometer (paragraph under subheading ‘nuclei isolation’ and paragraph 1 under subheading ‘coencapsulation of nuclei and barcode beads’ under online methods section).
With reference to claim 9, Habib et al. teach that the method further subjecting the isolated nuclei to single-cell sequencing (paragraph under subheading ‘nuclei isolation’ and paragraphs under subheading ‘sequencing’ under online methods section).
With reference to claim 17, Habib et al. teach that the method further comprises removing debris and cell clumps by filtering (paragraph under subheading ‘nuclei isolation’ under online methods section).
With reference to claims 18,  22,  Habib et al. teach that the tissue sample is obtained from a human subject suffering from cancer, wherein the cancer comprises  glioma (paragraph under subheading ‘human hippocampus and PFC sample’).
With reference to claim 30 , Habib et al. teach that the tissue sample is treated with a reagent that stabilizes RNA (paragraph under subheading ‘dissection of…. Cortex (PFC)’: indicating RNaselater treatment).
With reference to claim 32, Habib et al. teach that the filtering removes nuclei doublets (paragraphs 1-5 under subheading ‘coencapsulation of nuclei and barcode beds). For all the above the claims are anticipated. 
B. Claims 1-3, 5-6, 8-9, 10, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (J Am Soc Nephrol, Vol. 30: page 23-32, 2019, published on line January 2019).
Wu et al. teach a method of claim 1, of recovering single nuclei from a tissue sample comprising:
a)  chopping and dounce homogenized the tissue sample in a nuclear extraction buffer at 40 C to produce a tissue homogenate (page 24, paragraph under the subheading ‘single-nuclei isolation);
b)  centrifuging the tissue homogenate to produce a nuclear pellet (page 24, paragraph under the subheading ‘single-nuclei isolation: indicating centrifugation);
c) resuspending the nuclear pellet in a nuclear resuspension buffer comprising bovine serum albumin, RNase inhibitor and salts to produce a resuspension (page 24, paragraph under the subheading ‘single-nuclei isolation: indicating after second centrifugation resuspending in nuclei suspension buffer); and
d) filtering the resuspension through a strainer, wherein the single nuclei are present in a supernatant passed through the strainer (page 24, paragraph under the subheading ‘single-nuclei isolation: indicating filtering through cell strainer).
With reference to claims 2-3, Wu et al. teach that a frozen tissue sample and the tissue sample is chopped or dounce homogenized (page 24, paragraph under the subheading ‘single-nuclei isolation).
With reference to claim 5, Wu et al. teach that the resuspension buffer comprises 1x phosphate buffered saline, 0. 4% bovine serum albumin and 0.1% RNase inhibitor (page 24, paragraph under the subheading ‘single-nuclei isolation). 
With reference to claim 6, Wu et al. teach that the nuclear extraction buffer comprises a detergent wherein the extraction buffer is EZ lysis buffer(page 24, paragraph under the subheading ‘single-nuclei isolation).
With reference to claim 8, Wu et al. teach that counting cell nuclei on a hemocytometer (page 24, paragraph under the subheading ‘single-nuclei isolation).
With reference to claim 9, Wu et al.  teach that the method further subjecting the isolated nuclei to single-cell sequencing (page 24, paragraph under subheading ‘single-cell droSeq….10x’).
With reference to claims 10, 12, Wu et al. teach that the method further comprises dissociating the tissue sample in a dissociation buffer prior to step a) wherein the dissociation buffer comprises DNase I (page 23-24, paragraph under subheading ‘single-cell dissociation and methanol fixation’).
With reference to claim 17 , Wu et al. teach that the method further comprises removing debris and cell clumps by filtering (page 24, paragraph under the subheading ‘single-nuclei isolation). For all the above the claims are anticipated.


Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-10, 12, 16-18, 21-22, 24, 26, 30, 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Habib et al. (Nature Methods, Vol. 14(10), page 955-963, 2017) in view of Shojaei et al. (US 2010/0239568).
Note: Claims 3, 6 10, 18 , 22, 24, 26 recite ‘optionally’. The limitations followed by optionally are not considered as required limitations to the claim  and are considered as optional limitations. In the following rejection the limitations followed by optionally are considered. 

Habib et al. teach a method of recovering single nuclei from a tissue sample as discussed above in 7A. However, Habib et al. did not teach dissociation of the tissue with DNase I, liberase or papain, wherein the tissue is from breast cancer, lung or chronic lymphocytic leukemia (CLL) of claims 10, 12, 16, 18, 21-22, 24, 26 33.
Shojaei et al. teach single cell processing of cancer tissue samples from breast cancer, CLL, wherein the process comprises dissociation of tissue with DNase I, elastase, collagenase, liberase, papain alone or mixture thereof (para 0343, 0136, 0108) and red blood cell lysis (para 0038).
   It would have been a prima facie obvious to one of ordinary skill in the art before
the effective filing date of the invention to modify the method of Habib et al. with the dissociation agents and red blood cell lysis and use of various cancer tissue including breast cancer and CLL as taught by Shojaei et al. to develop an improved method for processing single cell nucleic in a tissue sample. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of
success that the combination would improve the sensitivity of the method because Shojaei et al. explicitly taught that processing single cells from wide variety of cancer tissue with lysing agents (para 0343, 0136, 0108, 0038) and such a modification of the claims is considered obvious over the cited art. 
                                                  Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637